Citation Nr: 1227858	
Decision Date: 08/13/12    Archive Date: 08/21/12

DOCKET NO.  07-00 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability (other than posttraumatic stress disorder).   

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to March 1966. 

This matter comes to the Board of Veterans' Appeals  (Board) from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In April 2010, the Board remanded the claim for additional development.  

In March 2010, the Veteran was afforded a hearing by a Veterans Law Judge who is no longer with the Board.  As such, the Veteran is entitled to another hearing.  See 38 U.S.C.A. § 7107(c) (West 2002) (providing that the member or members designated to conduct a hearing shall participate in making the final determination of a claim on appeal).  In March 2012, the Veteran was notified of his right to another hearing.  However, there is no record of a response.  Accordingly, the Board will proceed.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board first notes that in addition to diagnoses of PTSD, the medical evidence includes diagnoses of a number of psychiatric disorders other than PTSD, to include major depression, generalized anxiety reactions with panic attacks, schizo-type personality disorder with occasional schizophreniform reactions, and obsessive compulsive psychotic disorder.  Thus, although the RO framed the issue solely as one involving PTSD, the issues in this case must be framed broadly, and have been recharacterized as "whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability (other than PTSD)," and "entitlement to service connection for PTSD."  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this regard, in March 1985, the RO denied a claim for a nervous condition.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010).  

As the issues involve both an acquired psychiatric disorder (other than PTSD), and PTSD, these are considered to be inextricably intertwined, and they must therefore be adjudicated together.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

The new and material issue must be remanded for additional due process considerations.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  Specifically, the agency of original jurisdiction (AOJ) has not considered whether new and material evidence has been presented to reopen a claim for service connection for an acquired psychiatric disorder, other than PTSD.  See 38 C.F.R. § 20.903(b) (2011) (requiring Board to "notify the appellant and his or her representative" of its intent to consider a law not considered by RO, where consideration "could result in denial of the appeal"); see also McBurney v. Shinseki, 23 Vet. App. 136, 138 (2009). 

Accordingly, the case is REMANDED for the following action:

1.  Issue a corrective VCAA notice with regard to the issues on appeal, now characterized as "Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder (other than PTSD)," and "entitlement to service connection for PTSD". 

2.  After the development discussed in the first paragraph of this remand has been completed, and after conducting any other development deemed appropriate, readjudicate the issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder (other than PTSD), and entitlement to service connection for PTSD.  If either of the benefits sought are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond.  The record should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


